News Release Exhibit 99.1 Contact: Corporate Communications Houston: 713.324.5080 Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX77210-4607 CONTINENTAL AIRLINES ANNOUNCES SECOND QUARTER LOSS Global recession contributes to weak revenue environment; company to implement revenue and cost initiatives designed to achieve approximately $100 million in annual benefits HOUSTON, July 21, 2009 Continental Airlines (NYSE: CAL) today reported a second quarter 2009 net loss of $213 million ($1.72 diluted loss per share).Excluding $44 million of previously announced special charges, Continental recorded a net loss of $169 million ($1.36 diluted loss per share). Second quarter results were adversely affected by significant declines in high yield traffic as many business travelers curtailed travel or purchased lower yield economy tickets due to the weakened economy.In addition, the H1N1 virus reduced second quarter consolidated passenger revenue by an estimated $50 million.Fuel expense declined $762 million (46.1 percent) in the second quarter 2009 compared to the second quarter 2008, while revenue declined $918 million compared to the same period. In response to the significant decline in revenue, Continental is implementing a number of measures to raise revenues and reduce costs that are designed to achieve approximately $100 million in annual benefits when fully implemented in 2010 including: · Eliminating approximately 1,700 positions across the company, including management and clerical positions.This is in addition to the previously announced elimination of 500 reservation agent positions and special company offered leaves of absence extended for 700 flight attendants.Continental is offering employees voluntary programs to minimize the number of involuntary furloughs and reductions in force. · Increasingdomestic checked baggage fees by $5 for customers who do not prepay those fees online.This change is effective immediately for travel Aug. 19, 2009, and beyond. · Increasing thetelephone reservation booking service fee by $5 effective immediately. · Other revenue initiatives to be announced when implemented. “My co-workers are doing a great job of working together to focus on customer service despite significant challenges currently facing our industry,” said Larry Kellner, chairman and chief executive officer.“While the unit revenue decline appears to be bottoming out, it is doing so at low levels and we must take aggressive steps to increase revenue and reduce costs.The most difficult changes will be the employee reductions that we are forced to make throughout the company.” Second Quarter Revenue and Capacity Total revenue for the quarter was $3.1 billion, a decrease of 22.7 percent compared to the same period in 2008.Passenger revenue for the quarter fell 24.2 percent ($883 million) compared to the same period last year due to lower fares and passenger traffic declines. Consolidated revenue passenger miles (RPMs) for the second quarter decreased 6.4 percent year-over-year on a capacity decrease of 7.8 percent, resulting in a second quarter consolidated load factor of 82.7 percent, 1.3 points higher than the second quarter of 2008. Consolidated yield for the second quarter decreased 19.1 percent year-over-year.
